Brown, C. J.
(dissenting).
I see no way of distinguishing this case, either in its controlling facts or the principles of law applicable thereto, from State v. General A. F. & L. A. Corp. 134 Minn. 21, 158 N. W. 715, Ann. Cas. 1918B, 615, and State v. District Court of St. Louis County, 138 Minn. 213, 164 N. W. 812, and therefore respectfully dissent. At the time the cause of action in the General Accident Fire & Life Assurance Corporation Case *368arose, the compensation law contained no limitation for the commencement of actions thereunder; the time was unlimited. But the act was amended in 1915 in various respects, including the addition of a new section, by which the right of action was limited to one year from' the date of injury. It was held in that case that the statute had prospective operation only, and did not apply to existing rights of action; that such statutes are to be given a retrospective operation only when a legislative intent to that effect clearly appears. The rule there applied was followed in the Berwind Fuel Company case, where the court took occasion to summarize and state the rules generally applied in construing limitation statutes by the different courts of this country, concluding with the direct holding that this court had adopted the rule of prospective operation. Prior to those cases there was perhaps some uncertainty in previous rulings upon the question, Burwell v. Tullis, 12 Minn. 486 (572); 1 Notes on Minn. Reports 477, but the decisions then rendered definitely and without qualification adopted the rule stated, a rule which finds support in the authorities elsewhere. It controls the case at bar. Plaintiff’s "cause of action existed at the time of the amendment of 1919, and was, under that rule, unaffected thereby, it had six months to run after the adoption of that act.
None of the cases cited from this court to sustain the present decision involved the construction of limitation statutes, and therefore are not in point. In each the court applied the familiar rule that 'an amendment of a statute “to read as follows” is in legal contemplation a new and independent enactment as respects the new matter contained therein. Or, as expressed by Mr. Justice Hallam in State v. District Court of Ramsey County, 134 Minn. 131, 158 N. W. 798, the amended statute can have no other or different construction or effect than would have been given an independent enactment on the subject, citing St. Paul, M. & M. Ry. Co. v. Broulette, 65 Minn. 367, 67 N. W. 1010. In this respect the amendatory act of 1919, as to the new matter therein, is precisely of the same independent character as the act of 1915, to be given the same fonvard operation and effect. Stein v. Hanson, 99 Minn. 387, 100 N. W. 821.